The plaintiffs’ motion to affirm the judgment below pursuant to Rule 16(g) is denied.
This case is assigned to the calendar for October 1977 for oral argument so that the defendants may show cause why their appeal should not be denied and dismissed in view of the fact that there is no specific objection in the record to the trial court’s use of a blackboard during trial, See State v. Amado, 109 R.I. 53, 280 A.2d 324 (1971); that the defendants have not shown that the trial justice overlooked or misconceived any material evidence, on a controlling point, Fournier v. Ward, 111 R.I. 467, 306 A.2d 802 (1973); and that defendants have not shown that the trial justice abused his discretion in refusing to allow the defendants to reopen their case pursuant to Super. R. Civ. P. 59. See Oury v. Annotti, 113 R.I. 506, 324 A.2d 325 (1974).